Citation Nr: 0528563	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-29 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right great toe.

2.  Entitlement to service connection for a fungus infection 
of the fingernails and toenails.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
December 1944 and from December 1954 to October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a crushed right foot, and a February 2002 rating decision by 
the St. Petersburg, Florida, RO which denied service 
connection for a fungus infection of the fingernails and 
toenails.

A notice of disagreement was received on the denial of 
service connection for a crushed right foot in November 2000 
and on the denial of service connection for fungus infection 
of the fingernails and toes in March 2002.  A statement of 
the case was issued in September 2003 and a timely appeal was 
received in September 2003.

In September 2005, the veteran appeared before the 
undersigned Veterans Law Judge at a travel board hearing held 
at the RO in St. Petersburg, Florida.  At that time a motion 
to advance the case on the docket was granted based on the 
fact that the veteran was over 75 years of age. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

The Board notes that most of the veteran's service medical 
and personnel records appear to have been destroyed in a fire 
at the NPRC in 1973.  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case. O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991)

VA assistance in a compensation claim shall include a medical 
examination or medical opinion when necessary to make a 
decision on a claim.  An examination or opinion is necessary 
when there is competent evidence that the veteran has a 
current disability and the evidence indicates that the 
disability may be associated with the veteran's active 
service, but there is not sufficient medical evidence to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).

At his September 2005 travel board hearing, the veteran 
provided credible testimony that he incurred an injury to his 
right foot and incurred a fungus infection of the fingernails 
and toenails during active service.  

The existence of current disabilities is confirmed by VA 
Podiatry Clinic notes for the period November 1999 through 
May 2001 which reflect that the veteran has been treated for 
chronic pedal edema; severe degenerative joint disease of the 
right foot; very severe degenerative joint disease of the 
right first metatarsophalangeal joint, confirmed by x-ray; 
arthritic feet; and dystrophic toenails.

While the treating physician stated that the veteran 
fractured his right foot while performing active service in 
1955 (presumably based upon the veteran's reported history), 
and confirmed the existence of current disabilities, he did 
not provide an opinion as to whether the current disabilities 
were related to the veteran's active service.




Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

1.  The claims file, including a copy of 
this REMAND, should be provided to the 
veteran's treating physician at the 
Podiatry Clinic.  He should be asked to 
provide opinions as to whether, accepting 
the veteran's explanation of the in-
service injury to his right foot and in-
service treatment for fungus infections 
as true, it is at least as likely as not 
(a 50 percent or greater probability) 
that: 1) the veteran's current right foot 
disabilities and 2) the veteran's current 
fungus infection of the fingernails and 
toenails, are related to active service.  
A written rationale must be provided for 
all conclusions and opinions.

2.  If the veteran's treating physician 
at the Podiatry Clinic is no longer 
available, the veteran should receive a 
VA medical examination from an 
appropriate medical specialist.  A copy 
of the claims file, including a copy of 
this REMAND, should be made available to 
the examiner in conjunction with the 
examination.  The examiner should be 
asked to provide opinions as to whether, 
accepting the veteran's explanation of 
the in-service injury to his right foot 
and in-service treatment for fungus 
infections as true, it is at least as 
likely as not (a 50 percent or greater 
probability) that: 1) the veteran's 
current right foot disabilities and 2) 
the veteran's current fungus infection of 
the fingernails and toenails, are related 
to active service.  A written rationale 
must be provided for all conclusions and 
opinions.

3.  After ensuring that the requested 
development has been accomplished in 
accordance with the instructions above, 
the RO should readjudicate the claims 
under all applicable rating criteria.  If 
any of the benefits sought on appeal 
remain denied, the veteran should be 
provided with a supplemental statement of 
the case and an appropriate period of 
time allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


